Citation Nr: 0517220	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-08 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to an earlier effective date for service 
connection of diabetic neuropathy, left lower extremity.

3.  Entitlement to an earlier effective date for service 
connection  of diabetic neuropathy, left upper extremity.

4.  Entitlement to an earlier effective date for service 
connection of diabetic neuropathy, right upper extremity.


REPRESENTATION

Appellant represented by:	Adjunct General's Office


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967, including combat service in the Republic of 
Vietnam.  His decorations include the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  In June 2002, the RO 
denied the veteran's claim of entitlement to an earlier 
effective date for service connection of diabetic neuropathy, 
left lower extremity and both upper extremities.  In December 
2002 and March 2003, the RO denied the veteran's claim of 
entitlement to service connection for Hepatitis C.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

In April 2005, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veteran's Law Judge.  At the hearing, the veteran 
testified that he would like to file a claim of entitlement 
to an earlier effective date for service connection of 
diabetes mellitus type II.  This claim has not yet been 
adjudicated and is therefore referred to the RO for 
appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

With respect to the veteran's claims of entitlement to an 
earlier effective date for service connection of diabetic 
neuropathy, and as a preliminary matter, the Board notes that 
the VCAA was enacted in November 2000.  This liberalizing law 
is applicable to the appellant's claims because they are 
pending before VA.  See Bernklau v. Principi, 291 F.3d 795, 
806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 U.S.C.A. § 3.159(c).

These laws and regulations also include notification 
provisions.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  As such, a VCAA letter must 
specifically:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to that effect.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In this case, to date, neither the veteran nor his 
representative has been issued any sort of notification of 
the effect of the VCAA on his claim of entitlement to an 
earlier effective date for service connection of diabetic 
neuropathy, or what VA would do pursuant to the VCAA to 
assist him with respect to this claim.  Further, in the 
November 2002 Statement of the Case, the RO again did not 
provide an explanation of the impact of the VCAA on this 
claim.  The Board therefore finds that the RO should inform 
the appellant and his representative of the VCAA and its 
notification provisions.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003). 

In addition, with respect to the veteran's earlier effective 
date claims, the Board notes that the veteran has indicated 
that he would like to file a claim with the RO requesting an 
earlier effective date for service connection of diabetes 
mellitus type II.  To date, the RO has not considered such 
claim, and the Board notes that the determination of the 
claim may impact the veteran's current earlier effective date 
claims.  See Green v. West, 11 Vet. App. 472, 476 (1998), 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); 
VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  As such, because 
the resolution of veteran's unadjudicated claim might 
potentially impact his current earlier effective date claims, 
this claim is inextricably intertwined with the current 
claims, and a Board decision on his current earlier effective 
date claims at this time would be premature.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

With respect to the veteran's claim of service connection for 
hepatitis C, the record in this case indicates that the 
veteran has been found to have hepatitis C.  The veteran, 
however, has not been afforded a VA examination in connection 
with his claim in order to determine whether his current 
condition is related to or had its onset in service.  The 
Board therefore finds that a VA examination is warranted to 
determine the current nature, extent and etiology of any 
hepatitis C found to be present, and to determine if the 
veteran's condition is related to or had its onset during 
service.  Pursuant to the VCAA, such an examination is 
necessary to adjudicate the veteran's claim.  See 38 U.S.C.A 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 
(2004).  In this regard, the Board notes that the veteran 
received the Combat Infantryman Badge for his service in 
Vietnam.  He should therefore be afforded the presumption 
granted to such veterans by 38 C.F.R. § 1154(b) with respect 
to his account of his exposure to blood or other risk factors 
for Hepatitis C in service, including his testimony before 
that Board that he was exposed to blood and blood products, 
feces and other body fluids during a river ambush during his 
combat service in Vietnam.  

Finally, the RO should update the veteran's claims folder 
with any outstanding records of the veteran's treatment for 
his current conditions.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c).  In this regard, the Board observes 
that the veteran has received treatment recently at the 
Philadelphia, Pennsylvania, VA Medical Center.  On remand, 
therefore, the RO should update the claims file to include 
any medical and treatment records from this facility, dated 
since September 2002.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
the VCAA specifically provides that the duty to assist 
requires that these records be considered in the adjudication 
of the veteran's claims.  38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  With respect to the issue of 
entitlement to an earlier effective date 
for service connection of diabetes 
mellitus type II, and diabetic neuropathy 
of the left lower extremity and both 
upper extremities, the RO should send the 
veteran and his representative, if any, a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the veteran's 
claims.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claim.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for diabetes 
mellitus and hepatitis C.  This should 
specifically include medical and 
treatment records from the Philadelphia, 
Pennsylvania, VA Medical Center dated 
since September 2002.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  With respect to the veteran's earlier 
effective date claims, after associating 
with the claims folder all available 
records received pursuant to the above-
requested development, the RO should 
arrange for the veteran's claims folder 
to be reviewed by the examiner who 
prepared the January 2002 VA examination 
report (or a suitable substitute if that 
examiner is unavailable), for the purpose 
of preparing an addendum that addresses 
the date of onset of the veteran's 
service-connected diabetes mellitus and 
the diabetic neuropathy of his 
extremities, and to determine whether the 
veteran's diabetes mellitus is related to 
the veteran's in-service exposure to 
Agent Orange.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of diabetes 
mellitus and diabetic neuropathy found in 
the veteran's file and the examiner 
should offer an opinion as to the dates 
that the veteran's diabetes mellitus and 
the diabetic neuropathy in the veteran's 
extremities had their onset.  The 
examiner should also offer an opinion 
regarding whether it is at least as 
likely as not that the veteran's diabetes 
mellitus was caused by or had its onset 
during service.  Specifically, the 
examiner should offer an opinion 
regarding whether the veteran's in-
service exposure to Agent Orange caused 
his diabetes mellitus.  If the examiner 
is unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of any 
hepatitis C found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
hepatitis C found to be present.  If the 
examiner diagnoses the veteran as having 
hepatitis C, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
disability was caused by or had its onset 
during service.  In this regard, the 
examiner should discuss the presence or 
absence of any risk factors for hepatitis 
C infections in service, including organ 
transplants or blood/blood product 
transfusions prior to 1992, hemodialysis, 
accidental exposure to blood, intravenous 
drug or intranasal cocaine use, high risk 
sexual activity, or other direct 
percutaneous exposure to blood 
(tattooing, body piercing, non-sterile 
acupuncture, shared toothbrushes or 
razors).  The examiner should also 
comment on the veteran's testimony 
regarding exposure in service to blood 
and blood products, feces and other body 
fluids during a river ambush in Vietnam.  
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim.  With respect to the 
veteran's claim of service connection for 
PTSD, the RO must consider the 
application of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).  With respect to 
the veteran's earlier effective date 
claims, the RO must consider the 
application of 38 C.F.R. § 3.816.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




